Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143736                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 143736
                                                                    COA: 295240
                                                                    Kent CC: 08-008413-FC
  JASON JOSEPH ZAJACZKOWSKI,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 26, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the Court of Appeals erred by concluding that presumptions of
  legitimacy implied by statutory law, i.e., MCL 552.29, MCL 700.2114, and case law, and
  defendant’s lack of standing under the Paternity Act, MCL 722.711 et seq., are relevant
  to whether a relationship by blood exists as that term is used in MCL 750.520b(1)(b)(ii).

        We further ORDER the Kent Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint
  counsel to represent the defendant in this Court.

          The Prosecuting Attorneys Association of Michigan, the Criminal Defense
  Attorneys of Michigan, and the Family Law Section of the State Bar of Michigan are
  invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2012                    _________________________________________
           p0125                                                               Clerk